DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2, 8-9, and 15-16
 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6, 21, and 26 of co-pending Application No. 15/996372 (“Reference Application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims in the Reference Application anticipate claims 1-2, 8-9, and 15-16 in the Instant Application. Please see a comparison of claims 1-2 of the Instant Application and claims 1 and 6 of the Reference Application in the table below. Claims 8-9, 15-16 of the Instant Application and Claims 21 and 26 of the Reference Application recite substantially similar limitations.

Instant Application
Reference Application
1. A method for adjusting sleep states based on historical user activity, the method comprising, at a computing device: gathering the historical user activity on the computing device when the computing device is in an awake state, wherein the historical user activity is based on  detected motions of the computing device that indicate a proximity of a user relative to the computing device; scheduling, based on the historical user activity, a deep sleep signal and a light sleep signal to occur when the computing device is within a sleep state, wherein the deep sleep signal causes the computing device to enter into a low-power sleep state, and the light sleep signal causes the computing device to enter into a high- power sleep state; and issuing the deep sleep signal and the light sleep signal in accordance with the scheduling while the computing device is within the sleep state.
1. A method for adjusting sleep states of a computing device, the method comprising, at the computing device: analyzing historical behavior associated with the computing device to identify at least one time period in which the computing device is not utilized; and scheduling, in accordance with the at least one time period, a first event and a second event to occur, wherein: the first event causes the computing device to enter into a lowest-power sleep state in which the computing device ceases performing detections to identify whether the computing device should enter into a higher-power sleep state, and the second event causes the computing device to enter into the higher-power sleep state while operating in the lowest-power sleep state, wherein: the higher-power sleep state causes the computing device to resume performing the detections, the detections comprise determining whether a user who is known to the computing device satisfies a physical proximity of a user relative to the computing device, the computing device dynamically selects, from a plurality of distance zones, a respective distance zone that corresponds to the physical proximity, and the computing device transitions into a respective sleep state that corresponds to the respective distance zone in response to determining that the user remains within respective distance zone for a respective threshold period of time.
2. The method of claim 1, wherein the low-power sleep state is a lowest possible sleep state relative to a powered-off state for the computing device, and the high-power sleep state is a highest power sleep state relative to the awake state for the computing device.
6. (Original) The method of claim 1, wherein, when the second event occurs, the computing device enters into a first sleep state that is higher-powered than the lowest-power sleep state, but is lower-powered than a highest-power sleep state.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 Cantwell et al., US 2008/0126815 Al, (“Cantwell” cited by Applicant in IDS dated 10/12/2020) in view of Mucignat et al., US 2010/0235667 Al, (“Mucignat” cited in a previous action).
Regarding Claim 1,
 Cantwell teaches a method for adjusting sleep states based on historical user activity, the method comprising, at a computing device:
gathering the historical user activity on the computing device when the computing device is in an awake state, ([0020] “the end user can enable automated rapid resume determinations by a power usage modeler 38 … monitors end user activity at the information handling system 10 to model time periods during which end user resumption of activity from a reduced power state has a greater likelihood and populates the modeled time periods in power usage table 34.” Emphasis added. ) 
scheduling, based on the historical user activity, a deep sleep signal and a light sleep signal to occur when the computing device is within a sleep state, ([0021] “From an operational SO state, the information handling system transitions to an S3 state after a defined period of end user inactivity. During predicted nonresume period 40, transition from the S3 standby state to the S4 hibernate … During predicted resume period 42, the ACPI inactivity settings are overridden so that the information handling system transitions to an S3 state instead of an S4 state … If as is depicted by FIG. 3, the information handling system is in the S4 hibernate state when a predicted resume period occurs, the information handling system automatically transitions from the S4 state to the S3 state … in order to avoid unnecessary power usage, automated transition to the S3 state during a predicted resume period 42 can be reversed to return to the S4 state if a resume is not detected in a predetermined time period ….” Emphasis added. See also Fig. 3.
 i.e. During a state that is not S0 and based on the user history, an S3 state may be driven – scheduling a light sleep signal giving the claim the BRI – or an S4 state may be driven – scheduling a deep sleep signal giving the claim the BRI --. ) 
wherein the deep sleep signal causes the computing device to enter into a low-power sleep state, and the light sleep signal causes the computing device to enter into a high- power sleep state; ([0005] “The S3 power mode substantially reduces power consumption yet allows for relatively rapid recovery to an operational state since the operating system remains loaded in RAM … The S4 hibernate mode saves additional power by storing RAM information in persistent memory, such as a hard disk drive, and then powering down the RAM and other components powered in the S3 mode … essentially is an off mode without power provided to the information handling system components” 
i.e. S3 – high power sleep state giving the claim the BRI – and S4 – low power sleep state giving the claim the BRI – states are used) 
 issuing the deep sleep signal and the light sleep signal in accordance with the scheduling while the computing device is within the sleep state.  ([0021] “From an operational SO state, the information handling system transitions to an S3 state after a defined period of end user inactivity. During predicted nonresume period 40, transition from the S3 standby state to the S4 hibernate … During predicted resume period 42, the ACPI inactivity settings are overridden so that the information handling system transitions to an S3 state instead of an S4 state … If as is depicted by FIG. 3, the information handling system is in the S4 hibernate state when a predicted resume period occurs, the information handling system automatically transitions from the S4 state to the S3 state … in order to avoid unnecessary power usage, automated transition to the S3 state during a predicted resume period 42 can be reversed to return to the S4 state if a resume is not detected in a predetermined time period ….” Emphasis added. See also Fig. 3.
 i.e. During a state that is not S0 and based on the user history, the system controls the power state to be S3 or S4 – issuing the deep/light sleep state signals giving the claim the BRI – ) 
Cantwell does not teach wherein the historical user activity is based on  detected motions of the computing device that indicate a proximity of a user relative to the computing device; 
detecting a pattern of motion while the computing device is in the sleep state;
in response to determining that the pattern of motion corresponds to at least one preestablished motion profile indicative of an imminent awakening of the computing device:
issuing the light sleep signal regardless of the scheduling
As discussed above, Cantwell goes on to teach detecting user activity so as to anticipate optimum power modes. (Cantwell [0020] – [0022]) 
Mucignat teaches wherein the historical user activity is based on detected motions of the computing device that indicate a proximity of a user relative to the computing device;  ([0053] “At step 314, device 100 may determine whether or not new motion sensor data has been received by processor 102. If new motion sensor data has been received, process 300 may advance to step 316 and processor 102 may use the motion sensing application to analyze the motion sensor data in order to distinguish the particular type of user motion event that caused the movement detected by sensor 112”; See also [0013] – [0014], [0055], and Fig. 3A-3D) 
detecting a pattern of motion while the computing device is in the sleep state; ([0062] “Process 300 may proceed to step 328 when device 100 is operating in the sleep power mode. At step 328, it may be determined whether or not motion sensor 112 has recently detected a motion event of a magnitude that exceeds a certain motion magnitude threshold "T” …  may generate motion sensor data to be analyzed by a motion sensing application for potential device operation and thus may trigger device 100 to enter a particular new power management mode ….” Emphasis added. i.e. an event over a certain magnitude threshold indicates that there is motion data to analyze – a pattern is detected giving the claim the BRI –) 
in response to determining that the pattern of motion corresponds to at least one preestablished motion profile indicative of an imminent awakening of the computing device: ([0033] “Device 100 may analyze the motion sensor data to distinguish the particular type of user motion event that caused the movement detected by sensor 112 (e.g., by distinguishing between two or more different types of user motion event that may have caused the movement) and to determine whether or not to perform a specific device operation in response to the distinguished type of user motion event.” Emphasis added;
See also [0031] “analyze this generated motion sensor data for distinguishing a particular type of user motion event associated with the sensor data and for determining whether or not to perform a specific device operation based on the distinguished type of user motion event (e.g., using rules or settings ….” Emphasis added;
See also [0034] – [0036]; i.e. the motion data is compared to particular types to determing ) 
issuing the light sleep signal regardless of the scheduling. ([0046] “when operating in the high active power mode or any of the other power modes of process 300, specific user inputs may be received that may instruct or require device 100 to switch to any other power management mode.” Emphasis added; See also Fig. 3C, elements 326, 328, and 330 as well as Fig. 3B elements 312, 314, 316, 318, and 320) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mucignat with the teaching of Cantwell as both references are directed to power saving in computing systems. Moreover, Mucignat improves on Cantwell’s teaching of triggering shifts in power modes based on anticipated use (Cantwell [0021]) by teaching a technique which utilizes motion sensors to detect user activity patterns and shift between low and intermediate power modes to determine whether to shift to a high power mode or return to low power mode, thus improving use detection and power saving in the system. (Mucignat Figs. 3A-3D and [0013] – [0014]) 
Regarding Claim 2,
 Cantwell teaches wherein the low-power sleep state is a lowest possible sleep state relative to a powered-off state for the computing device, and the high-power sleep state is a highest power sleep state relative to the awake state for the computing device.  ([0005] “The S3 power mode substantially reduces power consumption yet allows for relatively rapid recovery to an operational state since the operating system remains loaded in RAM … The S4 hibernate mode saves additional power by storing RAM information in persistent memory, such as a hard disk drive, and then powering down the RAM and other components powered in the S3 mode … essentially is an off mode without power provided to the information handling system components….” Emphasis added. 
See also Fig. 3. i.e. S4 is the lowest power consuming sleep state and S3 is closest to S0 – the working state –)
Regarding Claim 3,
 Cantwell teaches wherein gathering the historical user activity comprises learning user usage patterns performed on the computing device.  ([0020] “the end user can enable automated rapid resume determinations by a power usage modeler 38. Power usage modeler 38 monitors end user activity at the information handling system 10 to model time periods during which end user resumption of activity from a reduced power state has a greater likelihood and populates the modeled time periods in power usage table 34.” Emphasis added.) 
Regarding Claim 4,
 Cantwell teaches wherein the deep sleep signal is scheduled in accordance with the user usage patterns indicating that the computing device will not be utilized for a threshold period of user inactivity.  ([0021] “During predicted nonresume period 40, transition from the S3 standby state to the S4 hibernate state ….”) 
Regarding Claim 5,
 Cantwell teaches wherein the light sleep signal is scheduled in accordance with the user usage patterns indicating that the computing device will be utilized for a threshold period of user activity.  ([0021] “if the user inactivity reaches the threshold for transition from the S3 to the S4 state during a predicted resume period 42, the transition is overridden and the information handling system stays in the S3 state ” Emphasis added. i.e. the predicted resume period – usage patterns indicating that the computing device will be utilized for a threshold period of activity giving the claim the BRI – is based on the monitored user history.) 
Regarding Claim 6,
 Cantwell teaches wherein the light sleep signal is scheduled in advance of the threshold period of user activity commencing.   ([0021] “if the user inactivity reaches the threshold for transition from the S3 to the S4 state during a predicted resume period 42, the transition is overridden and the information handling system stays in the S3 state ” Emphasis added. 
i.e. the user activity period is predicted and the S3 state is scheduled according to the prediction – in advance giving the claim the BRI –)
Claim(s) 8- 13, and 15-20
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-6. Specifically:
Claim(s) 8 and 15 correspond(s) to claim(s) 1;	
Claim(s) 9 and 16 correspond(s) to claim(s) 2;	
Claim(s) 10 and 17 correspond(s) to claim(s) 3;	
Claim(s) 11 and 18 correspond(s) to claim(s) 4;	
Claim(s) 12 and 19 correspond(s) to claim(s) 5; and
Claim(s) 13 and 20 correspond(s) to claim(s) 6; 
Therefore claim(s) 8-20 is/are rejected under the same reasoning set forth above over Cantwell in view of Mucignat
Claim(s) 7
 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 Cantwell et al., US 2008/0126815 Al, (“Cantwell” cited by Applicant in IDS dated 10/12/2020) in view of Mucignat et al., US 2010/0235667 Al, (“Mucignat” cited a previous action) in further view of  Zhodzishsky, US 2012/0003932 Al, (“Zhodzishsky”; cited in parent application and on IDS dated 10/12/2020).
Regarding Claim 7,
 Cantwell in view of Mucignat doesn’t teach wherein the historical user activity is further based on detecting a presence or an absence of a second computing device of the user relative to the computing device.
As discussed above, Cantwell goes on to teach detecting user activity so as to anticipate optimum power modes. (Cantwell [0020] – [0022]) 
Zhodzishsky teaches wherein the historical user activity is further based on detecting a presence or an absence of a second computing device of the user relative to the computing device. ([0013] “The Bluetooth host controller may be operable to measure received signal strength (RSSI) of signals communicated by the Bluetooth proximity device. The RSSI measurements or the RSSI measurements plus transmit power level of the Bluetooth proximity device may be compared with a presence threshold values corresponding to the presence range of the Bluetooth proximity host.”; See also Fig. 1, elements 120, 110, and elements labeled “presence Range” and “Away Range” corresponding to elements “Position 1” and “Position 2” respectively. ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhodzishsky with the teaching of Cantwell as both references are directed to power saving in computing systems. Moreover, Zhodzishsky improves on Cantwell’s teaching of triggering shifts in power modes based on anticipated use (Cantwell [0021]) by teaching a technique whereby low power components may anticipate use based on proximity so as to awaken higher power components (Zhodzishsky [0012]) thus saving additional power in the system.
Claim(s) 14
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 7. Therefore claim(s) 14 is/are rejected under the same reasoning set forth above over Cantwell in view of Mucignat in further view of Zhodzishsky.
Response to Arguments
Applicant’s arguments, see Remarks filed 7/21/2022 (“Remarks”), with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are not persuasive.  
Applicant chiefly argues that “the claimed approach is distinguished from that of Mucignat because identifying whether an intensity of a magnitude exceeds a threshold (as in Mucignat) is not the same as determining whether a pattern of motion corresponds to aP33938USD1/27150US.D1 8  Response to Office Action dated April 29, 2022  Application No. 17/068,788  preconfigured motion profile ….” Remarks at pp. 2-3.
Examiner respectfully disagrees. As discussed in the rejection above, Mucignat first determines whether a detected motion signal is of sufficient magnitude to indicate that there is further motion data to analyze. ([0062], [0031] – [0033]). The motion data that is of sufficient magnitude is analyzed based on data/rules that the system has pre-stored ([0031]) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian J Corcoran/             Examiner, Art Unit 2187           

/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187